                                           Case 3:19-cv-06603-JD Document 24 Filed 05/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOARD OF TRUSTEES OF THE                            Case No. 19-cv-06603-JD
                                         LABORERS HEALTH AND WELFARE
                                   8     TRUST FUND FOR NORTHERN
                                         CALIFORNIA et al.,                                  ORDER ADOPTING REPORT AND
                                   9                                                         RECOMMENDATION
                                                        Plaintiffs,
                                  10                                                         Re: Dkt. No. 19
                                                 v.
                                  11
                                         3B ENTERPRISES, LLC,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          The Court has reviewed Magistrate Judge Sallie Kim’s report and recommendation for

                                  15   entry of a default judgment on plaintiffs’ motion. Dkt. No. 19. The report and recommendation

                                  16   was filed on May 8, 2020. No objections have been filed in response to the report, and the time to

                                  17   file objections has expired. See Fed. R. Civ. P. 72(b).

                                  18          The Court adopts the well-reasoned report, and will enter a separate default judgment in

                                  19   plaintiffs’ favor in the amount of $1,369,902.72. This amount will be allocated to unpaid

                                  20   contributions, liquidated damages, interest, attorney fees, and costs, as indicated in the report.

                                  21          IT IS SO ORDERED.

                                  22   Dated: May 26, 2020

                                  23

                                  24
                                                                                                     JAMES DONATO
                                  25                                                                 United States District Judge
                                  26
                                  27

                                  28
